 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 HOPE MEDICAL ENTERPRISES, INC. Case No. 2:19-cv-07748-CAS-PLAx
   D/B/A HOPE PHARMACEUTICALS,
12                                ORDER RE STIPULATED
            Plaintiff,            PROTECTIVE ORDER
13
                   v.
14
15 FAGRON COMPOUNDING
   SERVICES, LLC; JCB
16 LABORATORIES, LLC;
   ANAZAOHEALTH CORPORATION;
17 COAST QUALITY PHARMACY, LLC,
18               Defendants.
19
20
21        Having considered the papers, and finding that good cause exists, the
22 Parties’ Stipulated Protective Order is granted.
23
          IT IS SO ORDERED.
24
25           December 30, 2019
     DATED: _________________             __________________________________
26                                                   PAUL L. ABRAMS
                                               United States Magistrate Judge
27
28
                                                1
                        [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
